DETAILED ACTION
	This Office Action is a response to Applicant’s Preliminary Amendment filed September 30, 2020.  
	Claims 1-36 and 38 have been canceled.  New claims 41-57 are acknowledged.  Claims 37, 39 and 40 have been amended.
Claims 37 and 39-57 are pending in the instant application.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claim 42, drawn to a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene or a gene product encoding a MutS or MutL subunit, wherein the oligonucleotide hybridizes with and decreases the 
Group II. Claims 43 and 44, drawn to a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene If this Group is elected, a further election of species is required as detailed below:
Claims 37, 39-41 and 45-57 links the inventions of Groups I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 37, 39-41 and 45-57.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01 
The inventions are distinct, each from the other, because of the following reasons:
Searching the inventions of Groups I and II together would impose a serious search burden.  Although Groups I and II are related because they involve a method for treating a DNA Repeat Expansion Disease (DRED) in a subject in need thereof, the method comprising administering to the subject an effective amount of an isolated nuclease-resistant oligonucleotide comprising a nucleic acid sequence that hybridizes to a complementary target nucleic acid sequence of a gene or gene product encoding a component of a mismatch repair (MMR) complex or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a nuclease- resistant oligonucleotide 15 to 30 nucleotide bases in length targeted to a complementary nucleic acid sequence of a gene or a gene product encoding a MutS or MutL subunit, wherein the oligonucleotide hybridizes with and decreases the expression of the human MutS or MutL subunit by at least 20%, and wherein the oligonucleotide comprises at least one modification or a method for treating a DRED in a subject in need thereof, the method comprising administering to the subject an effective amount of an oligonucleotide complex comprising a first oligonucleotide and a second oligonucleotide, wherein the first 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
MMR complex for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) MMR complex from claim 41.  Either MutS or MutL must be elected.  NOTE:  The MMR complex must match and correspond to the Group elected.  For example, if Applicants elect Group I, then MutS must be elected from claim 41.  Alternatively, if Applicants elect Group II, then MutL must be elected from claim 41.  
	When either Group I or Group II is elected, Applicant is required to elect a single molecular embodiment of oligonucleotide that directs skipping of one or more exons for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) oligonucleotide that directs skipping of one or more exons from claims 45-47.  NOTE:  The elected oligonucleotide that directs skipping of one or more exons from claims 45-47 must match and correspond to the MMR complex elected from claim 41.  For example, if Applicants elect MutS from claim 41, then Applicants must elect either MSH2, MSH3 or MSH6 from claim 45.  Alternatively, if Applicants elect MutL from claim 41, then Applicants must elect either PMS1, PMS2, MLH1 or MLH3 from claims 45-47.    
	If Group I is elected, Applicant is required to elect a single molecular embodiment of MutS subunit for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) MutS subunit from claim 42.  Either MSH2, MSH3 or MSH6 must be elected.   
(SEQ ID NO.) from claims 48 and 49 that must match and correspond to the MutL subunit election from claims 43 and 44.  Further, If Applicants elect MLH3, an election of species must also be made from claims 55 and 56.  That is, Applicants are required to elect a further sub-species of oligonucleotide (SEQ ID NO.) from claims 55 and 56 that must match and correspond to the MutL subunit election from claims 43 and 44.     
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635